Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 and November 20, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-2, 4, 7-14 and 16-17 are pending in this application.
4.	Claims 1-2, 4, 13, 14, 16 and 17 have been amended. 
Response to Arguments
5.	Applicant's arguments filed October 26, 2020 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on December 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4, 7-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce(US 2018/0192001 A1)(hereinafter Boyce) in view of Zhou et al.(US 2017/0336705 A1)(hereinafter Zhou) in further view of He et al.(US 2019/0158815 A1)(hereinafter He).
	Regarding claims 1 and 16, Boyce discloses a 360-degree video data processing method performed by a 360-degree video reception apparatus and a 360-degree video reception apparatus  [See Figs. 1-5 regarding method and apparatus for extracting a viewport and using messaging in a 360 degree video transmission], the method comprising / comprising:
receiving / a receiver configured to receive 360-degree video data [See Fig 1 elements 108,110 ; Fig 2 elements 214, 210; Fig 3 elements 308, 310, 312] including encoded pictures [See Fig 1 elements 106; Fig 2 elements 206; Fig 3 elements 306]; 
deriving metadata[See par. 0104 regarding Further embodiments include generating metadata indicating a mode of the encoded video as including an extracted portion of the received video(Fig 5 step 512 generating metadata)]; 
decoding the encoded pictures/ a data decoder configured to decode the encoded pictures [See par. 0021 regarding  a video decoder 114 receives the video from the server and decodes the compressed bitstream. When only a portion of the decoded video is viewed]; and
 	rendering the decoded pictures based on the metadata / a renderer configured to render the decoded pictures based on the metadata derived [See Fig. 2 and par. 0028 regarding in Fig. 2, client side wherein ”ROI” is the metadata . Further on, at the client, a video decoder 224 receives the video 218 from the server, decodes 224 the compressed bitstream 218 and extracts any SEI messages. A viewport generator module 226 receives the SEI messages with the selected ROI for the video and also a position from a user position selector 230. The viewport generator receives the decoded video and provides a suitable video stream to a display 228… Also refer to  Fig 5 steps 526, 528 and 530.].
	Boyce does not explicitly disclose wherein: the metadata includes viewing space information indicating a shape type of the viewing space, when the shape type of the viewing space is a cube.
	However, Zhou in the same field of endeavor teaches or suggest wherein: the metadata includes viewing space information indicating a shape type of the viewing space, when the shape type of the viewing space is a cube [See Figs. 6-8, 12-13, 21, 26, Table 1,  par. 0016,  0051-0052, 0069-0074 regarding cube projection format 700 and 360 degree video images in the cube projection layout 800. In FIG. 7, the cube projection format 700 includes mapping a sphere surface point p(x, y, z) to one of six cube faces (e.g., 702), in which both the cube face id and coordinate (xp, yp) in the normalized cube projection coordinate system are computed (e.g., 704), a paraboloid shape, a cube. FIG. 13 conceptually illustrates an example of mapping a point in the normalized rendering coordinate system (e.g., p(xc, yc)) to the normalized projection coordinate system (e.g., p'(xp, yp)) using the cube projection format 1300), a rectangular prism. FIG. 12 conceptually illustrates an example of mapping a point in the normalized rendering coordinate system to the normalized projection coordinate system using the equirectangular projection format.), a shape defined by vertexes ].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyce with Zhou’s teachings by including “wherein: the metadata includes viewing space information indicating a shape type of the viewing space, when the shape type of the viewing space is a cube” because this combination has the benefit of providing to a 360 video playback device a preview mode in which the view angles can change automatically every number of frames to help viewers to select the desirable viewing direction and to minimize spatial discontinuities in the composed picture, for better spatial prediction thus better compression efficiency in the video compression[See Zhou: par. 0052].
Boyce and Zhou do not explicitly disclose when the shape type of the viewing space is a cube, the viewing space information includes information indicating a minimum value of an x component, a y component and a z component of the viewing space, and the viewing space information includes information indicating a maximum value of the x component, the y component and the z component of the viewing space.
However, indicating minimum and maximum values of the x, y and z components of a cube viewing space for rendering the 360-degree video was well known in the art at the time of the invention was filed as evident from the teaching of He [See at least Figs.10A-11, 21-23,  par. 0007-0013, 0077-0080, regarding FIG. 11 depicts example viewport coordinates in equirectangular and cube-map.  One or more (e.g., two) viewports of the 360 video may be identified.  As shown, the coordinate values of a viewport may be different in equirectangular and cube-map projection formats.  Fig. 21 showing an example single row layout for the cube representation format  and Fig. 22 showing an example 2 x 3 layout for the cube representation format. Each of these formats including +X, -X, +Y,-Y, +Z and –Z information...].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyce and Zhou with He teachings by including “when the shape type of the viewing space is a cube, the viewing space information includes information indicating a minimum value of an x component, a y component and a z component of the viewing space, and the viewing space information includes information indicating a maximum value of the x component, the y component and the z component of the viewing space” because this combination has the benefit of providing viewport adaptive 360 degree video delivery[See He: at least Figs.10A-11, 21-23,  par. 0007-0013, 0077-0080].
Regarding claims 13 and 17, Boyce discloses a 360-degree video data processing method performed by a 360-degree video transmission apparatus and a 360-degree video transmission apparatus [See Figs. 1-5 regarding method and apparatus for extracting a viewport and using messaging in a 360 degree video transmission], the method comprising: 
acquiring 360-degree video [See Fig 1 elements 108,110 ; Fig 2 elements 214, 210; Fig 3 elements 308, 310, 312]  including encoded pictures [See Fig 1 elements 106; Fig 2 elements 206; Fig 3 elements 306]; 
generating pictures for the viewing positions / a projection processor configured to generate pictures of 360-degree video[See Fig. 1 and par. 0020 regarding At the first module, the multiple videos are stitched together and mapped to a projection format.  The stitched video in the projection format is input to a video encoder 110, such as HEVC or AVC.]; 
[See Fig. 1 and par. 0020 regarding The stitched video in the projection format is input to a video encoder 110, such as HEVC or AVC.  The encoder encodes the video and sends or buffers it for later transmission as a bitstream.  The buffer may be a part of the encoder or of another component.]; 
generating metadata / a metadata processor configured to generate metadata [See par. 0104 regarding Further embodiments include generating metadata indicating a mode of the encoded video as including an extracted portion of the received video(Fig 5 step 512 generating metadata)]; and 
performing processing for storage or transmission of the encoded pictures and the metadata / a transmission processor configured to perform processing for storage or transmission of the encoded pictures and the metadata[See Figs. 1-2, 5 and par. 0020, 0028, 0104 regarding The encoder encodes the video and sends or buffers it for later transmission as a bitstream.  The buffer may be a part of the encoder or of another component… metadata indicating a mode of the encoded video as including an extracted portion of the received video(Fig 5 step 512 generating metadata).. in Fig. 2, client side wherein ”ROI” is the metadata . Further on, at the client, a video decoder 224 receives the video 218 from the server, decodes 224 the compressed bitstream 218 and extracts any SEI messages. A viewport generator module 226 receives the SEI messages with the selected ROI for the video and also a position from a user position selector 230. The viewport generator receives the decoded video and provides a suitable video stream to a display 228… Also refer to  Fig 5 steps 526, 528 and 530].
Boyce does not explicitly disclose  wherein: the metadata includes viewing space information indicating a shape type of the viewing space, when the shape type of the viewing space is a cube.
[See Figs. 6-8, 12-13, 21, 26, Table 1,  par. 0016,  0051-0052, 0069-0074 regarding cube projection format 700 and 360 degree video images in the cube projection layout 800. In FIG. 7, the cube projection format 700 includes mapping a sphere surface point p(x, y, z) to one of six cube faces (e.g., 702), in which both the cube face id and coordinate (xp, yp) in the normalized cube projection coordinate system are computed (e.g., 704), a paraboloid shape, a cube. FIG. 13 conceptually illustrates an example of mapping a point in the normalized rendering coordinate system (e.g., p(xc, yc)) to the normalized projection coordinate system (e.g., p'(xp, yp)) using the cube projection format 1300), a rectangular prism. FIG. 12 conceptually illustrates an example of mapping a point in the normalized rendering coordinate system to the normalized projection coordinate system using the equirectangular projection format.), a shape defined by vertexes ].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyce with Zhou’s teachings by including “wherein: the metadata includes viewing space information indicating a shape type of the viewing space, when the shape type of the viewing space is a cube” because this combination has the benefit of providing to a 360 video playback device a preview mode in which the view angles can change automatically every number of frames to help viewers to select the desirable viewing direction and to minimize spatial discontinuities in the composed picture, for better spatial prediction thus better compression efficiency in the video compression[See Zhou: par. 0052].
Boyce and Zhou do not explicitly disclose when the shape type of the viewing space is a cube, the viewing space information includes information indicating a minimum value of an x component, a v component and a z component of the viewing space, and the viewing space 
However, indicating minimum and maximum values of the x, y and z components of a cube viewing space for rendering the 360-degree video was well known in the art at the time of the invention was filed as evident from the teaching of He[See at least Figs.10A-11, 21-23,  par. 0007-0013, 0077-0080, regarding FIG. 11 depicts example viewport coordinates in equirectangular and cube-map.  One or more (e.g., two) viewports of the 360 video may be identified.  As shown, the coordinate values of a viewport may be different in equirectangular and cube-map projection formats.  Fig. 21 showing an example single row layout for the cube representation format  and Fig. 22 showing an example 2 x 3 layout for the cube representation format. Each of these formats including +X, -X, +Y,-Y, +Z and –Z information...].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyce and Zhou with He teachings by including “when the shape type of the viewing space is a cube, the viewing space information includes information indicating a minimum value of an x component, a v component and a z component of the viewing space, and the viewing space information includes information indicating a maximum value of the x component, the v component and the z component of the viewing space” because this combination has the benefit of providing viewport adaptive 360 degree video delivery[See He: at least Figs.10A-11, 21-23,  par. 0007-0013, 0077-0080].
Regarding claims 2 and 14, Boyce, Zhou and He teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, Zhou teaches or suggests wherein the shape type of the viewing space is one of a sphere, a paraboloid shape, the cube, and a rectangular prism, a shape defined by vertexes [See Zhou: at least Figs. 6-8, 12-13, 21, 26, Table 1,  par. 0016,  0051-0052, 0069-0074 regarding cube projection format 700 and 360 degree video images in the cube projection layout 800. In FIG. 7, the cube projection format 700 includes mapping a sphere surface point p(x, y, z) to one of six cube faces (e.g., 702), in which both the cube face id and coordinate (xp, yp) in the normalized cube projection coordinate system are computed (e.g., 704), a paraboloid shape, a cube. FIG. 13 conceptually illustrates an example of mapping a point in the normalized rendering coordinate system (e.g., p(xc, yc)) to the normalized projection coordinate system (e.g., p'(xp, yp)) using the cube projection format 1300), a rectangular prism. FIG. 12 conceptually illustrates an example of mapping a point in the normalized rendering coordinate system to the normalized projection coordinate system using the equirectangular projection format.), a shape defined by vertexes ]..
Regarding claim 4, Boyce, Zhou and He teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Boyce teaches or suggests wherein: the metadata includes viewing position information for each of the viewing positions [See Boyce: par. 0044 regarding The metadata includes the information needed to generate a viewport, which includes the position of the center of the viewport in the spherical representation, as represented by longitude and latitude, and the horizontal and vertical field of view sizes, in angles] , and 
Zhou teaches or suggests when a user's viewing position is out of the viewing space, the most adjacent viewing position of the user's viewing position is selected as the specific viewing position[See Zhou: par. 0132 regarding For a reference pixel ref [Xp, Yp] outside the reference picture, the closest picture boundary pixel is used.]
Regarding claim 7, Boyce, Zhou and He teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Boyce teaches or suggests wherein: the metadata includes viewing position information for the specific viewing position [See Boyce: at least  par. 0043 and 0073 regarding The position data may be in the form of a viewport SEI as in Tables 1 and 2 and the received metadata may also be in the form of a viewport SEI as in Tables 1 and 2. This allows the region of interest to be compared to what was requested and also to the updated current position sensor information. As mentioned above, other forms may also be used to convey the viewport or position data using other parameters], and 
Zhou teaches or suggests the viewing position information includes information indicating an x component, a y component and a z component of the specific viewing position [See Zhou: par 0064 regarding It is also known as equidistant cylindrical projection, geographic projection, plate cane or carte parallelogrammatique. As shown in FIG. 2, to project a sphere surface point p(x, y, z) (e.g., 202) to a sample p'(xp, yp) in the normalized projection coordinate system (e.g., 204), both longitude, and latitude are computed for p(x, y, z)].
Regarding claim 8, Boyce, Zhou and He teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Boyce teaches or suggests wherein the viewing position information includes information indicating a yaw angle, a pitch angle and a roll angle of a viewing orientation for the specific viewing position[See Boyce: par. 0018 regarding This SEI message may also be used to include metadata to indicate the center position of the extracted region on the sphere, e.g. in terms of yaw, pitch, and roll, and the size of the region on the sphere in terms of the range of yaw angles and pitch angles.].
Regarding claim 9, Boyce, Zhou and He teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Boyce teaches or suggests wherein: the metadata includes viewing position information for each of the viewing positions [See Boyce: par. 0044 regarding the metadata includes the information needed to generate a viewport, which includes the position of the center of the viewport in the spherical representation, as represented by longitude and latitude, and the horizontal and vertical field of view sizes, in angles.], and a viewing position matched with a user's viewing position among the viewing positions is selected [See Boyce: par. 0072 regarding This extracted region of the video includes region metadata that describes the region of interest that was extracted and is now forms the received encoded video.  By identifying the extracted region, the viewport extractor is able to determine how the extracted region of interest compares to the desired viewport and make any adjustment that may be needed to match the position data from the position sensor.] as the specific viewing position[See Boyce: at least  par. 0043 and 0073 regarding The position data may be in the form of a viewport SEI as in Tables 1 and 2 and the received metadata may also be in the form of a viewport SEI as in Tables 1 and 2. This allows the region of interest to be compared to what was requested and also to the updated current position sensor information. As mentioned above, other forms may also be used to convey the viewport or position data using other parameters].  
Regarding claim 10, Boyce, Zhou and He teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Zhou teaches or suggests wherein the viewing position information includes an anchor viewing position flag indicating whether the specific viewing position is an anchor viewing position of a viewing position set[See Zhou: par 0074 regarding  For displaying a 360 degree video, just imagine that the video is mapped on a unity sphere surface, a viewer sitting at the center point of the sphere is able to view a rectangular screen, and the screen has its four corners located on the sphere surface.  (The anchor is being interpreted as the center or origin (0, 0, 0))].
Regarding claim 11, Boyce, Zhou and He teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. Further on, Zhou teaches or suggests wherein 3Application No.: 16/374,302Docket No.: 8736.01985.US00 when the anchor viewing position flag indicates the specific viewing position is not the anchor viewing position of the viewing position set, the viewing position information includes information indicating an x component, a y component and a z component of the anchor viewing position[See Zhou: Fig. 10 and par. 0076 regarding FIG. 10 conceptually illustrates an example of viewing direction angles 1000.  The viewing direction is defined by rotation angles of the 3D viewing coordinate system (x', y', z') relative to the 3D capture coordinate system (x,y,z).].
Regarding claim 12, Boyce, Zhou and He teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Zhou teaches or suggests wherein when the anchor viewing position flag indicates the specific viewing position is not the anchor viewing position of the viewing position set, the viewing position information includes information indicating a yaw angle, a pitch angle and a roll angle of a viewing orientation for the anchor viewing positon [See Zhou: Fig. 10 and par. 0076 regarding As shown in FIG. 10, the viewing direction is dictated by the clockwise rotation angle .theta.  along y axis (e.g., 1002, yaw), the counterclockwise rotation angle .gamma.  along x axis (e.g., 1004, pitch), and the counterclockwise rotation angle E along z axis (e.g., 1006, roll).].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
 

/Ana Picon-Feliciano/           Examiner, Art Unit 2482                                                                                                                                                                                             


/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482